Rtjsseh, Chief Justice.
1. The sheriff of A county and his official bondsman are liable to be sued on such a bond in B county, for an alleged wrongful act committed in A county, under color of his office, where the bonding company has an office, agent, and place of doing business in B county.
*716No. 11608.
January 14, 1937.
Hamilton Ilimzey, Herbert B. Ilimzey, and Owen •& Gross, for plaintiff.
J. 8. Ayers, Clifford Pratt, and O. M. McClure, for defendant.
2. In such a case it is not necessary to allege or prove that the. bonding company is not a resident of or subject to be sued in A county.
3. The sheriff and his bondsman are such joint contractors or obligors that they may be sued in the county of the residence of either, for a violation of the bond; and the right to sue the sheriff on his official bond for wrongful acts committed under color of his office is not limited to the county where he lives and which he serves, on the ground of public policy. See Code, §§ 3-204, 56-601; Lumpkin v. Calloway, 101 Ga. 226 (28 S. E. 622); Mumford v. Solomon, 8 Ga. App. 286 (46) (68 S. E. 1075); Morris v. George, 3 Ga. App. 413 (59 S. E. 1116), and cit.; National Surety Co. v. Seymour, 46 Ga. App. 109 (166 S. E. 777); Gross v. Butler, 48 Ga. App. 750 (173 S. E. 866); American Surety Co. v. Smallon, 54 Ga. App. 45 (186 S. E. 892).

All the Justices concur.